PER CURIAM.
Petitioner appeals dismissal of his petition for post-conviction relief. The court found he had been denied effective assistance of appellate counsel because his appointed counsel had failed to file a timely notice of appeal. The court dismissed the petition on the basis that he had not shown a meritorious ground for an appeal. For the reasons expressed in Daniel v. Cupp, 54 Or App 824, 636 P2d 452 (1981), we reverse and remand for entry of an order allowing petitioner to file a notice of appeal within 30 days of the order.